On June 4, 2008, this court found Steven A. Bozsik to be a vexatious litigator under S.CtPrac.R. 14.5(B). This court further ordered that Bozsik was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On March 2, 2011, Bozsik submitted a motion for leave to commence an original action in prohibition. Upon review of the proffered filing, the court finds it to be without merit.
Accordingly, it is ordered by the court that Steven A. Bozsik’s March 2, 2011 motion for leave is denied.